Exhibit 10.11

 

LOGO [g937948exi_logo.jpg]

Celladon Corporation

11988 El Camino Real Suite 650

San Diego California 92130-3579

U.S.A.

Tel. 1.858.366.4081

Fax 1.858.964.0974

www.celladon.com

EXHIBIT A

RELEASE AGREEMENT

I, Krisztina M. Zsebo, Ph.D., confirm that my position with Celladon Corporation
(the “Company”) has terminated effective May 29, 2015 (the “Separation Date”).
The Company has agreed that in exchange for my promises and covenants herein and
provided that this Agreement becomes effective, the Company will provide to me
the severance benefits described in Section 6(a) of that certain Employment
Letter Agreement between myself and the Company dated August 30, 2013, as
amended on January 23, 2014 and May 27, 2015 (the “Employment Agreement”), and
any agreements incorporated therein by reference. I understand that the
severance benefits will be paid in accordance with the terms and conditions of
the Employment Agreement and that I am not entitled to such severance benefits
unless I sign this Release Agreement (the “Agreement”) and it becomes effective.
I understand that in addition to the severance benefits described in
Section 6(a) of the Employment Agreement, the Company will pay me all of my
accrued salary and vacation earned through the Separation Date, to which I am
entitled by law regardless of whether I sign this Agreement.

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
members, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Agreement. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment or service
with the Company or the termination of that employment or service; (2) all
claims related to my compensation or benefits from the Company, including, but
not limited to, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, but not limited to, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, but not limited
to, claims for discrimination, harassment, retaliation, attorneys’ fees, or
other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the Family and Medical
Leave Act, the California Unruh Act, and the California Fair Employment and
Housing Act (as amended).

In giving this release, which includes claims which may be unknown to me at
present, I hereby acknowledge that I have read and understand Section 1542 of
the Civil Code of the State of California which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if

 

1.



--------------------------------------------------------------------------------

known by him or her must have materially affected his or her settlement with the
debtor.

I hereby expressly waive and relinquish all rights and benefits under
Section 1542 and any law or legal principle of similar effect in any
jurisdiction with respect to claims released hereby.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
this waiver is in addition to anything of value to which I was already entitled.
I have been advised by this writing, as required by the ADEA that: (a) my waiver
and release do not apply to any claims that may arise after my signing of this
Agreement; (b) I should consult with an attorney prior to executing this
release; (c) I have twenty-one (21) days within which to consider this release
(although I may choose to voluntarily execute this release earlier); (d) I have
seven (7) days following the execution of this release to revoke the Agreement;
and (e) this Agreement will not be effective until the day after the seven day
revocation period has expired without my having previously revoked the Agreement
(the “Effective Date”), and that I will not receive the benefits specified in
this Agreement unless and until it becomes effective. I further acknowledge that
I have received the disclosure required by 29 U.S.C. § 626 (f)(1)(H), attached
as Exhibit A.

I acknowledge my continuing obligations under my Employee Confidentiality and
Inventions Assignment Agreement a copy of which is attached hereto as Exhibit A.
Pursuant to the Employee Confidentiality and Inventions Assignment Agreement I
understand that among other things, I must not use or disclose any confidential
or proprietary information of the Company without written authorization from the
Company and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies thereof in
my possession or control.

This Agreement, including Exhibit A, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein. This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company. The offer contained in this Agreement will
remain open until noon on June 21, 2015 (the Expiration Date), at which point it
will automatically expire and be null and void.

I acknowledge that I have the right to consult with an attorney prior to
executing this Agreement. In addition, I acknowledge that I have until the
Expiration Date to consider this Agreement (although I may choose voluntarily to
execute this Agreement earlier). I further acknowledge that I have received the
disclosure required by 29 U.S.C. § 626 (f)(1)(H), attached as Exhibit A.

I accept and agree to the terms and conditions stated above:

 

Dated:    

05/29/2015

   

/s/ Krisztina M. Zsebo

  To be signed between May 29, 2015 and June 19, 2015 in order to be eligible
for severance benefits.     Krisztina M. Zsebo, Ph.D.  

 

2.



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT